Title: From George Washington to Anne-César, chevalier de La Luzerne, 28 August 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     sir
                     Head Quarters Newburgh 28th Augst 1782
                  
                  I have the Honor to transmit to your Excellency, Copies of the Intelligence I yesterday received from General Forman in Monmouth County New Jersey.
                  Altho there does not appear to be perfect Authenticity in the Acco. which respects the Arrival of the 25 Ships of the Line under Sir Saml Hood’s Command, yet the probability of such an Event, gives it great credibility—The List of Ships already on the New York station, bears all the Marks of good Information.
                  Copies of this Intelligence were dispached from my Quarters at 6 oClock last Evening, for the Marquis de Vaudrieul.  With the highest Sentiments of Regard &c. I have the Honor to be sir Your Excellency’s most obedient and most humble Servant
                  
                     Go: Washington
                  
               